Supreme Court of Texas
                                    ══════════
                                     No. 21-0208
                                    ══════════

                             United Supermarkets, LLC,
                                       Petitioner,

                                            v.

                                   Sherie McIntire,
                                      Respondent

         ═══════════════════════════════════════
                    On Petition for Review from the
             Court of Appeals for the Fifth District of Texas
         ═══════════════════════════════════════

                                      JUDGMENT

      THE SUPREME COURT OF TEXAS, having heard this cause on petition for
review from the Court of Appeals for the Fifth District, and having considered the
appellate record and counsel’s briefs, but without hearing oral argument under Texas
Rule of Appellate Procedure 59.1, concludes that the court of appeals’ judgment
should be reversed.

      IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

             1)       The court of appeals’ judgment is reversed;

             2)       The trial court’s judgment is reinstated; and

             3)       Respondent shall pay the costs incurred by Petitioner in this
                      Court and in the court of appeals.

      Copies of this judgment are certified to the Court of Appeals for the Fifth
District and to the 416th District Court of Collin County, Texas, for observance.
Opinion of the Court delivered Per Curiam

             June 17, 2022
               *********




                       2